Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-17 directed to a method non-elected without traverse.  Accordingly, claims 12-17 have been cancelled. Note: the method claims are premature because the double patenting rejection has not been made based on copending Application No.16/780,486.
 Allowable Subject Matter
Claims 1-10 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims is the inclusion of the limitation “ the backplane includes complementary metal-oxide-semiconductor (CMOS) transistor circuitry for supplying electrical current to the thin-film circuit layer through the plurality of metal bonds, wherein a number of the plurality of metal bonds coupling the backplane with the thin-film circuit layer is less than a number of LEDs in the array of LEDs” as recited in independent claims 1 and 18, in all of the claims which is not found in the prior art references.
Claims 2-10 and 19-20 are allowed for the same reasons as claims 1 and 18, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BITEW A DINKE/Primary Examiner, Art Unit 2896